Name: Council Regulation (EEC) No 1136/80 of 6 May 1980 concerning the temporary total suspension of the Common Customs Tariff duties for certain types of electronic memories, falling within subheading ex 85.21 D II and repealing Regulation (EEC) No 2841/79
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 7. 5 . 80 Official Journal of the European Communities No L 116/49 COUNCIL REGULATION (EEC) No 1136/80 of 6 May 1980 concerning the temporary total suspension of the Common Customs Tariff duties for certain types of electronic memories, falling within subheading ex 85.21 D II and repealing Regulation (EEC) No 2841 /79 CCT heading No Description ex 85.21 D II Electronic programmable read only memories (EPROMS), UV erasable , with a storage capacity of 32 K bits or 64 K bits, in the form of a mono ­ lothic integrated circuit contained in a housing bearing a capacity marking of '32' or '64', whose exter ­ ior dimensions do not exceed 15-6 mm x 33-3 mm, with a quartz window on the upper surface THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 28 thereof, Whereas the autonomous Common Customs Tariff duties for certain types of electronic memories (EPROMS) with a capacity of 32 K bits or 64 K bits were suspended from 1 January to 30 June 1980 by Regulation (EEC) No 2841 /79 (&gt;) ; Whereas it has proved necessary to amend the descrip ­ tion of the products in question , HAS ADOPTED THIS REGULATION : Article 1 The autonomous Common Customs Tariff duties relating to the products referred to below shall be totally suspended from the date of entry into force of this Regulation until 30 June 1980 . Article 2 Regulation (EEC) No 2841 /79 is hereby repealed. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 6 May 1980 . For the Council The President G. ZAMBERLETTI (') OJ No L 322, 18 . 12. 1979, p. 4 .